Citation Nr: 9913008	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from June 1968 to December 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1996 and later RO decisions that increased the 
evaluation for the veteran's PTSD from 10 to 70 percent, 
effective from January 1996.  In May 1997, the Board remanded 
the case to the RO for additional development.

In a written brief dated in January 1999, the representative 
seems to be requesting a total rating for the veteran's 
service-connected disabilities (service connection is also in 
effect for residuals of shell fragment wound of the right 
leg, rated 10 percent; migraines, rated 10 percent; and 
residuals of a scalp wound, rated zero percent).  This matter 
has not been adjudicated by the RO and it will not be 
addressed by the Board.  This issue is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by sleep 
difficulty, anxiety, recollections of experiences in Vietnam, 
a deteriorating angry mood with outbursts of rage, a glum 
affect, depression with suicidal ideation without intent, 
difficulty with concentration, and impaired ability to 
tolerate stress that produce severe social and industrial 
impairment or occupational and social impairment with 
deficiencies in most areas, such as work and family 
relations.

2.  Persistent delusions or hallucinations; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living, including maintenance of personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives own occupation or own name or other 
symptoms that produce total incapacitation bordering on gross 
repudiation of reality and render the veteran demonstrably 
unable to retain or maintain employment or that produce total 
occupational and social impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996; 38 C.F.R. § 4.130, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1968 to December 
1969.

An August 1993 RO rating decision granted service connection 
for PTSD.  A 10 percent rating was assigned to this disorder, 
effective from September 1992.  The 10 percent rating 
remained in effect until recent RO rating decisions increased 
it to 70 percent, effective from January 1996.

Private medical reports show that the veteran received 
treatment for his PTSD from 1995 to 1997 by Andrew F. Jensen, 
Ph. D.  A report from the veteran's treating psychologist 
dated in December 1995, notes that the veteran was anxious 
and had difficulty focusing his attention.  He had 
recollections of events in Vietnam.  It was noted that he had 
difficulty sleeping due to nightmares concerning these 
experiences.  He reported difficulty getting along with his 
daughters due to stress caused by his PTSD symptoms.  He 
described unpredictable outbursts of rage followed by periods 
of depression and headaches.  The Axis I diagnosis was PTSD, 
chronic, severe.  The current GAF was 49 and the highest GAF 
in the past year was 58.

The veteran underwent a VA psychiatric examination in 
February 1996.  It was noted that he was working full time as 
a technician, repairing copier machines for the Xerox 
Company.  He reported missing considerable time from work due 
to physical and mental problems.  He reported that his 
marriage was not too good and that he had difficulty 
sleeping.  He wore short brown hair and he was clean shaven.  
He was found to be alert and oriented.  He was at times 
defensive and somewhat angry.  Many of his responses were 
short and vague.  There were no signs of concentration or 
memory impairment.  His judgment did not appear impaired and 
there was no evidence of thought disorder.  The Axis I 
diagnosis was PTSD.  The GAF (global assessment of 
functioning) score was 55.

A report from the veteran's treating psychologist dated in 
May 1996, notes that the veteran lived with his wife and 
daughters, ages 6 and 8.  He continued to be employed at 
Xerox Corp. as a technician repairing copiers.  He reported 
that his job permitted him to work alone, and that he had 
been unable to work with people while on jobs prior to this 
one.  Symptoms similar to those noted in the December 1995 
report were found.  The veteran's current GAF was 48 and his 
highest GAF in the past year was 58.

The veteran testified at a hearing in June 1996.  His 
testimony was to the effect that he worked full time 
repairing copying machines and that he missed work due to 
mental problems.  He reported difficulty with sleep, anxiety, 
and depression.

A report from the veteran's treating psychologist dated in 
May 1997, notes that the veteran continued to have PTSD 
symptoms.  The treating psychologist reported that the 
veteran tended to withdraw virtually from all close 
relationships, and that his family complained about the 
distance he kept from them.  It was noted that his inability 
to relate to people made it difficult for him to obtain good 
employment.  The veteran's GAF was 48 and his highest GAF in 
the past year was 51.  A report from the treating 
psychologist dated in October 1997, notes that the veteran's 
GAF was 44 and that his highest GAF in the past year was 51.

VA medical reports show that the veteran received outpatient 
treatment for psychiatric problems in 1997 and that he 
underwent a VA psychiatric examination in November 1997.  At 
this examination the veteran reported 12 years of education.  
It was noted that the veteran found himself "flipping out" 
on people more often with intense irritability.  He reported 
that this problem had worsened in the past several years and 
had even jeopardized his relationship with his wife.  He 
described very dangerous and nearly out of control outbursts 
of rage on the road against other drivers whom he perceived 
as being offensive to him in one way or another.  He admitted 
to thoughts of suicide, but seemed to be restraining any 
intention to carry out any such action.  He was very anxious 
and edgy.  His affect was glum.  He had an angry mood.  He 
described his home as heavily secured.  It was noted that he 
was currently medicated with Zoloft, 100 mg., two tablets 
each day, Buspar for anxiety and tension, and a sleeping 
pill.  The diagnostic impression was PTSD of severe degree 
that impaired the veteran's ability to tolerate the stresses 
of work and had led to some jeopardy of his marriage 
relationship.  The examiner noted that the veteran's PTSD 
symptoms had been much worse since memories had been 
activated by the events of the Persian Gulf Conflict and the 
veteran's review of his military record 6 months ago.  A GAF 
score of 20 was noted, indicating some danger of hurting 
himself or others, as described, and a severe interference 
with his occupational functioning and to some degree his 
marital functioning.  

An addendum to the report of the November 1997 VA examination 
dated in February 1998, notes that the veteran had reported 
working for Xerox for many years.  The examining psychiatrist 
noted that the veteran's deteriorating ability to control his 
moods was interfering with his tolerance for stresses at 
work, and that the veteran felt at risk of losing his 
employment.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 70 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires either 
1) attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, 2) there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior, or 3) the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, diagnostic code 9411, effective prior to 
Nov. 7, 1996.

The criteria for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date of the revised criteria.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

The veteran testified to the effect that his PTSD symptoms 
have worsened and interfered with his employment.  The 
medical evidence shows that he takes medication to control 
the effects of his PTSD and that he sees a treating 
psychologist on a regular outpatient basis, and occasionally 
receives outpatient treatment at a VA medical facility.

A report from the treating psychologist dated in 1995, notes 
that the veteran was having trouble working with people and 
that he was having unpredictable outbursts of rage.  The 
veteran's GAF in December 1995 was 49.  In February 1996, he 
underwent a VA psychiatric examination.  At that time he was 
alert and oriented, and his judgment did not appear impaired.  
There was no evidence of a thought disorder, but the veteran 
complained of missing work due to physical and mental 
problems.  His GAF was 55.

Reports from the treating psychologist dated in May 1996 and 
May 1997, show that the veteran's GAF score was 48 at those 
times.  The treating psychologist noted that the veteran's 
PTSD symptoms made it difficult for him to relate with 
people, including his own family and at work.  At the time of 
his VA psychiatric examination in November 1997 VA medical 
reports show that he received outpatient treatment for 
psychiatric problems in 1997 and that he underwent a VA 
psychiatric examination in November 1997.  It was noted that 
the veteran found himself "flipping out" on people more 
often with intense irritability and that this problem had 
worsened in the past several years and had even jeopardize 
his relationship with his wife.  He described very dangerous 
and nearly out of control outbursts of rage on the road 
against other drivers whom he perceived as being offensive to 
him in one way or another.  He admitted to thoughts of 
suicide, but seemed to be restraining any intention to carry 
out any such action.  He was very anxious and edgy.  His 
affect was glum.  He had an angry mood.  The examiner noted 
that the veteran's PTSD symptoms impaired his ability to 
tolerate the stresses of work and that had led to some 
jeopardy of his marriage relationship.  The examiner noted 
that the veteran's PTSD symptoms had been much worse since 
memories had been activated by the events of the Persian Gulf 
Conflict and his review of his military record 6 months ago.  
A GAF score of 20 was noted, indicating some danger of 
hurting himself or others, as described, and a severe 
interference with his occupational functioning and to some 
degree his marital functioning. The examining psychiatrist 
noted that the veteran's deteriorating ability to control his 
moods was interfering with his tolerance for stresses at 
work, and the veteran felt at risk of losing his employment

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that his PTSD is 
manifested primarily by sleep difficulty due to anxiety and 
recollections of experiences in Vietnam, a deteriorating 
angry mood with outbursts of rage, a glum affect, depression 
with suicidal ideation without intent, difficulty with 
concentration, and impaired ability to tolerate stress that 
produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work and family relations.  The evidence, 
however, does not show persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living, 
including maintenance of personal hygiene; disorientation to 
time or place; memory loss for names of close relatives own 
occupation or own name or other symptoms that produce totally 
incapacitation bordering on gross repudiation of reality and 
render the veteran demonstrably unable to retain or maintain 
employment or that produce total occupational and social 
impairment to support the assignment of a total rating for 
the PTSD under diagnostic code 9411, effective prior to or as 
of November 7, 1996.  The veteran is currently working full 
time, although it is clear that his PTSD has a significant, 
but nevertheless not preclusive, effect on his ability to 
work.  

The Board recognizes that the veteran had a GAF of 20 at the 
time of his VA psychiatric examination in November 1997, 
indicating some danger of hurting himself and others, but the 
overall evidence does not indicate the presence persistent 
danger to himself or others or a total inability to work.  
The Board finds that the current 70 percent rating for the 
veteran's PTSD under the criteria in effect prior to or as of 
November 7, 1996, best represents the veteran's disability 
picture.  

In the May 1997 remand the Board noted that the veteran's 
testimony raised the issue of entitlement to an 
extraschedular rating for the PTSD.  Ratings shall be based 
as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  In an April 1998 
RO rating decision it was determined that the veteran's case 
did not present such an exceptional or unusual disability 
picture.  The evidence shows that the veteran continues to 
work full time and there is no evidence of frequent periods 
of hospitalization for treatment of PTSD or other factors in 
this case showing exceptional or unusual circumstances to 
warrant application of the extraschedular provisions in this 
case.  VAOPGCPREC 6-96.
The preponderance of the evidence is against the claim for an 
increased evaluation for PTSD, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for PTSD is denied.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals


 

